Citation Nr: 0500788	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  99-01 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to prosthetic devices and services under the 
terms and conditions of Chapter 31, Title 38, United States 
Code.

2.  Entitlement to housing assistance under the terms and 
conditions of Chapter 31, Title 38, United States Code.

3.  Entitlement to payment of transportation under the terms 
and conditions of Chapter 31, Title 38, United States Code.

4.  Entitlement to a rehabilitation plan for self-employment 
under the terms and conditions of Chapter 31, Title 38, 
United States Code.

[The issues of entitlement to service connection for an eye 
disorder; entitlement to an initial rating for hearing loss 
of the right ear, to include the assignment of more than a 0 
percent evaluation for the period from July 21, 1988, to 
August 25, 1997, and more than a 10 percent rating, beginning 
August 26, 1997; entitlement to an initial rating in excess 
of 10 percent for tinnitus; entitlement to an initial rating 
in excess of 10 percent for maxillary sinusitis; and 
entitlement to an initial rating in excess of 10 percent for 
deviated nasal septum, are addressed in a separate decision 
of the Board of the same date.]


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
February 1950.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decisions by the Vocational Rehabilitation 
and Counseling (VR&C) Division of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In March 2003, the veteran testified at a personal 
hearing at the RO.  In April 2003, the veteran testified 
before the undersigned at a Travel Board hearing.  

In a June 2000 and March 2001 determinations, the veteran's 
case was placed in interrupted status, the veteran was denied 
subsistence allowance, he was denied referral for dental 
treatment, he was denied a fax machine and portable phone, 
and his case was discontinued.  The veteran disagreed with 
these actions.  In July 2001, he was issued a statement of 
the case.  In an August 2001 letter, he was advised that he 
had not perfected his appeal and was required to complete a 
substantive appeal.  Thereafter, he did not do so.  
Accordingly, these issues are not in appellate status and are 
not before the Board.  

In October 1998, the veteran was denied entitlement to a 
Revolving Fund Advance.  In November 1998, the same was 
indicated.  In his Travel Board hearing, the veteran again 
raised this issue.  The Board refers this matter to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  In April 2003, prior to the promulgation of a decision in 
the appeal, the Board received notification at the veteran's 
Travel Board hearing, which was transcribed in writing, that 
the veteran was withdrawing his appeal as to the issue of 
entitlement to prosthetic devices and services.  

2.  In April 2003, prior to the promulgation of a decision in 
the appeal, the Board received notification at the veteran's 
Travel Board hearing, which was transcribed in writing, that 
the veteran was withdrawing his appeal as to the issue of 
entitlement to housing assistance.  

3.  The veteran does not have additional transportation 
expenses because of the effects of his disabilities that 
persons not disabled like himself do not have.  

4.  The veteran's Rehabilitation Plan did not have a program 
goal or objective of self-employment; the veteran did not 
change or amend this plan through reevaluation; and the 
veteran did not commence classes in order to begin his 
vocational rehabilitation training.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran as to the issue of entitlement to prosthetic 
devices and services have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).

2.  The criteria for withdrawal of a substantive appeal by 
the veteran as to the issue of entitlement to housing 
assistance have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).

3.  The criteria for transportation assistance under the 
terms and conditions of Chapter 31, Title 38, United States 
Code are not met.  38 U.S.C.A. § 3104(13) (West 2002); 
38 C.F.R. §§ 21.154, 21.370, 21.372, 21.374, 21.376 (2004).  

4.  The criteria for self employment under the terms and 
conditions of Chapter 31, Title 38, United States Code are 
not met.  38 U.S.C.A. § 3104(12) (West 2002); 38 C.F.R. 
§§ 21.94, 21.257, 21.258 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prosthetic Devices and Services and Housing Assistance Under 
the Terms and Conditions of Chapter 31, Title 38, United 
States Code

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

In April 2003, prior to the promulgation of a decision in the 
appeal, the Board received notification at the veteran's 
Travel Board hearing, which was transcribed in writing, that 
the veteran was withdrawing his appeal as to the issues of 
entitlement to prosthetic devices and services and 
entitlement to housing assistance under the terms and 
conditions of Chapter 31, Title 38, United States Code.  See 
Transcript at page 13 (April 2003).  

Thus, the veteran has withdrawn his appeal as to the 
aforementioned issues.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration as to these 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to these issues.  The matters of 
entitlement to prosthetic devices and services and 
entitlement to housing assistance under the terms and 
conditions of Chapter 31, Title 38, United States Code, are 
dismissed.

Remaining Vocational Rehabilitation Issues

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002). To implement the provisions of the law, the 
VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  First, VA has a duty to notify the 
claimant and his/her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A.

However, VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the Court held that the VCAA, with its 
expanded duties, is not applicable to certain cases, pointing 
out that the statute at issue in such cases (Chapter 53) was 
not found in Title 38, United States Code, Chapter 51 (i.e. 
the laws changed by VCAA).  As well, the statute at issue in 
this matter is not found in Chapter 51, rather, it is found 
in Chapter 31.

Further, there are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).  This case turns on 
statutory interpretation.  See Smith.  Thus, because the law 
as mandated by statute, and not the evidence, is dispositive 
of this appeal, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 
6 Vet. App. 426, 429- 30 (1994) (where application of the law 
to the facts is dispositive, the appeal must be terminated 
because there is no entitlement under the law to the benefit 
sought.).  

Background

In July 1997, the veteran applied for Chapter 31 vocational 
rehabilitation benefits.  In conjunction with his 
application, he submitted a document in which he indicated 
that he wanted to study educational courses at Marist College 
as an adult student to achieve legal knowledge for the 
purpose to achieve self-support within two years.  He also 
requested a computer.  He listed five courses that he wanted 
to pursue.  He stated that he did not live within walking 
distance and required a stipend to cover that expense.  He 
listed his related work experience.  The veteran stated that 
he had service-connected disability as well as Social 
Security Administration disability, suffered acute arthritis 
in bad weather, and could not get out because of pain.  
Therefore, he was attempting to find the best approach to an 
educational plan that would result in achievement of his goal 
of self-employment.  

In September 1997, he met with a vocational rehabilitation 
counselor.  A "Rehabilitation Plan" was formulated.  The 
Program Goal was as follows: improvement of rehabilitation 
potential and development of a basis for vocational planning 
per 38 C.F.R. § 21.140.  Objective One was as follows: 
veteran will engage in academic/vocational exploration.  The 
Evaluation Criteria were as follows: the veteran will gain an 
awareness of potential academic/vocational approaches and the 
veteran will audit courses at Marist College.  The Evaluation 
Procedure was as follows: the veteran will work with the 
counselor and outside sources and the veteran would maintain 
contact with the counselor to report progress.  It was 
further noted that the veteran would be provided a computer 
to assist him in doing legal work out of his house.  
Objective Two was as follows: the veteran would maintain 
medical and/or psychological stability.  The services to be 
provided were periodic examinations, prescribed medications, 
and recommended treatment modalities.  The veteran was to 
remain compliant with all prescribed medications and 
treatments.  

It was noted that the veteran was going to take the classes 
for credit at Marist College, which was a reasonable 
commuting distance for the veteran.  It was noted that the 
veteran would be taking the classes for credit as opposed to 
auditing them because if the veteran did not take them for 
credit, there would be no grade given.  If there was no grade 
given, there would be "insufficient information in order to 
develop a basis for vocational planning which is the goal of 
this initial plan."  

In November 1997, the veteran indicated that he could not 
complete his Program Goals without being provided 
transportation expenses per 38 C.F.R. § 21.154 and 38 C.F.R. 
§§ 21.370-21.376.  

In January 1998, the veteran clarified that he was seeking to 
achieve self-employment through his Rehabilitation Plan per 
38 C.F.R. § 21.257 and 38 C.F.R. § 21.254.  Since he was 
seeking self-employment, he indicated that he did not need to 
take courses for credit and he could audit them.  Also, in 
January 1998, the veteran indicated that he was unable to 
start his program without the requested transportation costs.  

In February 1998, the veteran submitted documentation, signed 
in February 1998, from Marist College in which he indicated 
that he would be auditing classes at that college, which were 
listed.  In March 1998, following a telephone conversation 
with the veteran, the counseling psychologist informed the 
veteran that VA would sponsor the veteran to take 24 credits 
of the Paralegal Certificate at Marist College.  These 
courses along with the veteran's past experience would give 
the veteran a basis for pursuing employment in the paralegal 
field.  However, the veteran was told that although the 
veteran only wanted to audit the courses, he would need to 
take them for credit so that the VA could assess the quality 
of instruction and the the veteran's capacity to benefit from 
the instruction and in order to get subsistence allowance, 
and, further, that taking them for credit would assist him in 
marketing himself to employers.  The veteran was further 
notified that the purpose of his initial rehabilitation plan 
was to gather information to develop a basis for vocational 
planning.  It was not intended to be a final plan.  The 
veteran was told that at this point, there was sufficient 
information to develop a comprehensive rehabilitation plan 
which would incorporate training as well as support and 
employment services.  

Thereafter, the veteran indicated that he wanted a hearing.  

In an April 1998 letter, a VR&C officer stated that if the 
veteran audited paralegal classes, VA would pay tuition, 
fees, and books, but no subsistence.  If the veteran pursued 
courses for credit, VA would pay for the courses and pay 
subsistence allowance.  Transportation expenses were denied.  

In an October 1998 letter, it was again stated that if the 
veteran wanted to audit classes, VA would pay for tuition and 
fees and books, but not for subsistence allowance.  If the 
veteran wanted to pursue the classes for credit, VA would pay 
for tuition, fees, books, and subsistence allowance.  It was 
again stated that the veteran was not entitled to 
transportation allowance because there was no medical 
documentation justifying this.  The veteran was informed that 
he should submit medical documentation if he wanted the 
matter reconsidered.  

In addition, in another October 1998 VA letter, the veteran 
was informed that he was not eligible to pursue the goal of 
self-employment because he was not severely handicapped by 
his service-connected disabilities.  The self-employment 
program was restricted to veterans with the most severe 
service-connected disabilities who required this program to 
achieve rehabilitation.  

In a January 1999 letter, it was again stated that the 
veteran was not eligible to pursue the goal of self-
employment because he was not severely handicapped by his 
service-connected disabilities.  The self-employment program 
was restricted to veterans with the most severe service-
connected disabilities who required this program to achieve 
rehabilitation.  

In March 2000, the veteran called the vocational 
rehabilitation office.  In pertinent part, it was noted that 
the veteran was not pursuing the goals of his Rehabilitation 
Plan, currently.  The veteran was informed that his case was 
being put in discontinued status as he had not had activity 
or progress leading to the completion of his vocational goal 
in many months.  Subsequently, also in March 2000, it was 
noted that the veteran had been in a period of interruption 
prior to this time.  

In June 2000, the veteran was notified that his case had been 
interrupted because the veteran had not been able to continue 
his program since he had made an appeal to the Board.  He was 
informed that once a decision was made by the Board, then 
vocational rehabilitation services would follow their 
directive.  

In August 2000, the veteran spoke with the vocational 
rehabilitation counselor.  It was again indicated that the 
case was interrupted pending resolution of the veteran's 
appeal to the Board.  

In March 2001, the veteran's case was placed in discontinued 
status because the veteran had not pursued a plan of 
vocational rehabilitation leading to a suitable vocational 
goal.  

In March 2003, the veteran testified at a personal hearing at 
the RO before vocational rehabilitation RO personnel.  The 
veteran indicated that he was approved for self-employment 
under 38 C.F.R. § 21.252, not 38 C.F.R. § 21.258.  With 
regard to transportation benefits, the veteran stated that 
when he went over his Rehabilitation Plan, he indicated that 
he did not live within walking distance of the school or of 
public transportation.  He stated that he required a stipend 
to cover than expense.  The veteran indicated that this told 
VA that he had no means to fulfill his plan if he did not 
have transportation to and from the school.  

In April 2003, the veteran testified at a Travel Board 
hearing.  With regard to the transportation issue, the 
veteran stated that his Rehabilitation Plan specifically 
stated that in order to attend as a college student, an audit 
student in college, he needed transportation expenses.  He 
indicated that 38 C.F.R. § 21.154(a) was not applied.  The 
veteran indicated that he was to supply his own 
transportation and gas mileage coverage.  The veteran 
indicated that he was not asked to be picked up and brought 
back from school as the most severely disabled veterans would 
need; rather, he was just asking for gas mileage for his 
vehicle to go back and forth.  Since he was not provided the 
transportation expenses, the veteran maintains that he was 
prevented from beginning his program for a goal of self-
employment.  

Transportation

A veteran, who because of the effects of a disability, has 
transportation expenses in addition to those incurred by 
persons not so disabled, shall be provided a transportation 
allowance to defray such additional expenses.  38 C.F.R. § 
21.154(a).  A special transportation allowance may be 
provided during extended evaluation, rehabilitation to the 
point of employability, independent living service, or 
employment services, including the first three months of 
employment.  38 C.F.R. § 21.154(b).  Transportation 
assistance includes mileage, parking fees, reasonable fee for 
a driver, transportation furnished by a rehabilitation 
facility or sheltered workshop, and other reasonable expenses 
which may be incurred in local travel.  38 C.F.R. 
§ 21.154(c).  The case manager will determine the need for 
transportation allowance.  The assistance of a medical 
consultant shall be utilized, as necessary, to determine the 
need for special transportation assistance and to develop 
transportation arrangement which do not unduly tax the 
veteran's ability to travel and pursue a rehabilitation 
program.  38 C.F.R. § 21.154(d).

A veteran seeking chapter 31 vocational rehabilitation 
training will be assigned a specific case status.  See 38 
C.F.R. § 21.180(a).  The initial case status is "applicant" 
status.  38 C.F.R. § 21.182.  Once the existence of a 
qualifying service connected disability is established under 
38 C.F.R. § 21.40(a), an "initial evaluation" is scheduled.  
38 C.F.R. § 21.50(a).  If the veteran attends the appointment 
for an initial evaluation the veteran progresses to 
"evaluation and planning status."  See 38 C.F.R. § 
21.180(e)(1)-(4).  During evaluation and planning status, it 
is determined whether the veteran has an employment handicap 
under 38 C.F.R. § 21.40(b) and whether achievement of a 
vocational goal is feasible, and a plan is developed.  See 38 
C.F.R. §§ 21.184(a)(1), 21.50.  When a decision concerning 
achievement of a vocational goal cannot be made during the 
initial evaluation, 38 C.F.R. § 21.57 provides for an 
extended evaluation, and the veteran's case may be assigned 
to "extended evaluation status."  38 C.F.R. § 21.57(a), see 
38 C.F.R. § 21.188.  

In this case, the veteran developed a Rehabilitation Plan 
during his initial evaluation.  It appears that the veteran 
was placed in extended evaluation status as it was determined 
that the veteran was planning on engaging in academic and 
vocational exploration.  In February 1998, the veteran was 
notified that the purpose of his initial Rehabilitation Plan 
was to gather information to develop a basis for vocational 
planning.  It was not intended to be a final plan.  Thus, 
38 C.F.R. § 21.154(b) is met.  The veteran has clarified that 
he is seeking mileage expenses which come within 38 C.F.R. 
§ 21.154(c).

However, 38 C.F.R. § 21.154(a) requires that the veteran, who 
because of the effects of a disability has transportation 
expenses in addition to those incurred by persons not so 
disabled, shall be provided a transportation allowance to 
defray such additional expenses.  This criterion is not met.  
There is no evidence that the veteran requires transportation 
expenses because the effects of any disability.  Rather, the 
veteran wants transportation expenses because he does not 
reside in an area where public transportation is convenient 
and he must drive to attend classes.  He wants a stipend for 
his mileage expenses.  His request has nothing to do with his 
disabilities.  His request is based on his desire to be 
reimbursed monetarily for out of pocket expenses.  There is 
no evidence that his expenses are in excess of those that a 
person without his disabilities would incur.  38 C.F.R. 
§ 21.154 follows 38 U.S.C.A. § 3104(a)(13) which also 
requires that the veteran's disability(ies) cause additional 
expenses that a non-disabled person would not have.  The 
veteran does not have such expenses based on his 
disabilities.  

Accordingly, the veteran does not meet all the necessary 
criteria for transportation assistance under 38 C.F.R. 
§ 21.154.  

The Board must also consider 38 C.F.R. §§ 21.370-21.376.  

38 C.F.R. § 21.370 provides that VA may authorize 
transportation expenses for intraregional travel for a 
veteran in a rehabilitation program or  program of employment 
services for the purposes set forth in paragraph (b).  
38 C.F.R. § 21.370(a).  VA may authorize a veteran to travel 
at government expense within the regional territory of the VA 
field station of jurisdiction when VA determines that the 
travel is necessary in the discharge of the government's 
obligation to the veteran and the veteran is instructed to 
travel for certain reasons to include to report to the chosen 
school for the purposes of starting training.  38 C.F.R. 
§ 21.370(b).  Expenses may be paid to return to his or her 
home from the training facility when service are not 
available for a period of 30 days or more.  38 C.F.R. 
§ 21.370(b).  Moreover, intraregional travel must be approved 
by the case manager.  38 C.F.R. § 21.370 (c).  

This regulation does not appear to provide for payment of 
transportation expenses for daily commute purposes; it 
specifically provides only for the instance of starting a 
training program and returning home or restarting a program 
under certain limited occurrences.  Also significantly, in 
this case, intraregional travel must be approved by the case 
manager which it was not.  Further, 38 C.F.R. § 21.370 also 
follows 38 U.S.C.A. § 3104(a)(13) which requires that the 
veteran's disability(ies) cause additional expenses that a 
non-disabled person would not have.  As noted, this is not 
the case here.  

38 C.F.R. § 21.372 governs interregional transfer at 
government expense for certain situations which a veteran my 
need to transfer from the jurisdiction of one VA facility to 
another.  This has not been shown to be the case.  

38 C.F.R. § 21.374 applies to authorization for travel of 
attendants.  The veteran is not requesting such.  38 C.F.R. 
§ 21.376 provides travel expenses for initial evaluation and 
counseling.  However, the veteran is also not seeking that 
type of expense.  

Accordingly, entitlement to payment of transportation under 
the terms and conditions of Chapter 31, Title 38, United 
States Code is denied.

Self-Employment

38 U.S.C.A. § 3104(a)(12) generally provides that certain 
services are provided for veterans engaged in self-
employment.  It is noted that veterans with the most severe 
service-connected disabilities may require homebound training 
or self-employment.  

Vocational rehabilitation will generally be found to have 
been accomplished by the veteran when he or she achieves 
suitable employment in the objective selected, in an existing 
business, agency or organization in the public or private 
sector.  However, rehabilitation of the veteran may be 
achieved through self-employment in a small business, if the 
veteran's access to the normal channels for suitable 
employment in the public or private sector is limited because 
of his or her disability or other circumstances in the 
veteran's situation warrant consideration of self employment 
as an additional option.  38 C.F.R. § 21.257(a).

VA staff will conduct a comprehensive survey and conduct a 
comprehensive survey and analysis of the feasibility of self-
employment prior to authorization of a rehabilitation plan 
leading to self-employment.  38 C.F.R. § 21.257(b)

Self-employment is provided for the most severely disabled 
veterans and includes veterans who would require homebound 
training and self-employment or self employment for other 
reasons even though the veteran is able to pursue training on 
other than a homebound basis, e.g., lack of suitable 
opportunities in the area.  38 C.F.R. § 21.258.  

VA law and regulations provide self-employment in 
circumstances where a vocational rehabilitation participant's 
disability(ies) would be best served by self-employment.  
Although the veteran indicates that he has trouble getting 
out of his home, the veteran is seeking to take classes 
outside of his home and transports himself to and from 
appointments on his own.  The veteran is not shown to be 
housebound or unable to be out in his community.  Moreover, 
there is no evidence that there is a lack of suitable 
opportunities in the area.  

The Board notes that there are certain procedures that must 
be followed when a veteran wishes to participate in 
vocational rehabilitation training.  The veteran participated 
in initial stages, as set forth below, but then he chose to 
suspend his participation pending the resolution of the 
transportation costs issue.  He never began his vocational 
rehabilitation training.  The RO denied the veteran's claim 
for self-employment on the basis that the veteran did not 
have severely disabling service-connected disabilities.  
Although the regulations do not limit the consideration of 
severe disability to service-connected disabilities only, it 
appears that the totality of the veteran's disabilities were 
considered.  The record does not show that because of his 
disabilities, service-connected and nonservice-connected, his 
access to the normal channels for suitable employment in the 
public or private sector is limited or that any other unique 
circumstances warrant self-employment.  See 38 C.F.R. 
§ 21.257(a).  The Board notes that the status of the 
veteran's service-connected disabilities is pending.  
However, the Board finds that self-employment also may not be 
retroactively approved in this case because the veteran 
failed to comply with VA law and regulations as set forth 
below.  Thus, even though his claims regarding service 
connection and higher rating issues have not been resolved, 
the veteran cannot retroactively be approved for self-
employment because of actions taken on his part, as indicated 
below.  

In this case, the veteran completed an initial Rehabilitation 
Plan which did not have self-employment as his program goal 
or an objective.  The veteran's Objective One was that the 
veteran would engage in academic/vocational exploration.  
Objective Two was that the veteran would maintain medical 
and/or psychological stability.  His program goal was 
improvement of rehabilitation potential and development of a 
basis for vocational planning.

There was a discrepancy over whether the veteran would take 
courses for credit or courses under an audit at Marist 
College.  Regardless, he did not commence these courses 
pending the resolution of his requested transportation 
expenses.  He indicated that he could not begin these classes 
without the transportation expenses.  When he was not awarded 
the transportation expenses, the veteran did not commence any 
training.  On his own, he chose not to participate pending 
the outcome of whether he could get transportation expenses.  
Self-employment was not an agreed upon goal.  In fact, there 
was a discussion at the time of his initial Rehabilitation 
Plan regarding how the veteran could best market himself to 
potential employers.  Self-employment was not his program 
goal nor any objective.  The veteran's vocational 
rehabilitation training ended while he was still, at most, in 
extended evaluation status.  The veteran's initial 
Rehabilitation Plan was not a final plan.  However, when the 
veteran failed to commence training, he was eventually placed 
in interrupted, then discontinued status.  

In sum, it is apparent from the veteran's statements that the 
veteran wanted to take courses at Marist College to become a 
self-employed paralegal specialist/researcher.  However, he 
only completed an initial Rehabilitation Plan which did not 
include a vocational goal of self-employment.  The veteran 
cannot, on his own, make the determination that self-
employment is his vocational goal.  The veteran could have 
requested a change in his Rehabilitation Plan per 38 C.F.R. 
§ 21.94 after starting his training.  If he wanted to make a 
change, he needed to have a reevaluation of the plan with the 
counseling psychologist.  38 C.F.R. § 21.94(b).  However, he 
did not start the program and he did not undergo a 
reevaluation.  The veteran cannot on his own change his 
rehabilitation plan.  The veteran merely indicated that this 
was his intent without making the changes in his 
Rehabilitation Plan through a reevaluation.  

It is clear from the record that the veteran did not do so 
because he had chosen to wait until his claim for 
transportation expenses was adjudicated on appeal.  
Nevertheless, the Board will not retroactively determine that 
self-employment was warranted when the veteran failed to take 
the proper procedures to change or amend his Rehabilitation 
Plan after he failed to comply with the initial 
Rehabilitation Plan and start his training.  The veteran's 
Rehabilitation Plan did not have a program goal or objective 
of self-employment; the veteran did not commence classes in 
order to begin his vocational rehabilitation training; and 
the veteran did not then change or amend this plan through 
reevaluation.  Since he never began any vocational 
rehabilitation training, his request for self-employment as a 
vocational goal is denied.  

Accordingly entitlement to a rehabilitation plan for self-
employment under the terms and conditions of Chapter 31, 
Title 38, United States Code is denied.  

The Board notes that the veteran has medical issues pending.  
If the veteran is so inclined, he may attempt to pursue 
vocational rehabilitation in the future, as it best suits his 
disabilities and in conformance with the regulations 
providing vocational rehabilitation benefits.  


ORDER

Entitlement to prosthetic devices and services under the 
terms and conditions of Chapter 31, Title 38, United States 
Code, is dismissed.  

Entitlement to housing assistance under the terms and 
conditions of Chapter 31, Title 38, United States Code, is 
dismissed.

Entitlement to payment of transportation under the terms and 
conditions of Chapter 31, Title 38, United States Code is 
denied.

Entitlement to a rehabilitation plan for self-employment 
under the terms and conditions of Chapter 31, Title 38, 
United States Code is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


